Order issued January       ·30 ,2013




                                                In The
                                     Qrnurt nf App.eals
                          lliifth, ilistrirt nf W.exas at ilallas
                                        No. 05-12-01509-CV


              JEFFREY LONGINO AND GERALLYN LONGINO, Appellants

                                                   V.

                                  WILLIAM R. EGAN, Appellee


                                              ORDER

       The clerk's record in this appeal was due to be filed no later than November 23, 2012. At

the time the record was due, the trial court had pending before it appellant Gerallyn Longino's

affidavit of indigence and claim that she could not pay the costs associated with the appeal. See TEX.

R. APP. P. 20.1. On December 17, 2012, following a hearing on a contest to the affidavit, the trial

court determined that neither appellant Gerallyn Longino nor appellant Jeffrey Longino is indigent

and ordered them both to pay all fees and costs associated with the appeal. See id. 20.1 (i). By letter

dated January 24,2013, Collin County Clerk Stacey Kemp informed the Court that appellants have

failed to comply with the trial court's order, and she requested an extension of time to file the clerk's

record until appellants pay the fee.

        Because the trial court clerk is responsible for preparing the record only after appellant has

paid for the clerk's fee, made payment arrangements with the clerk, or been found entitled to proceed

without payment of the fee, we GRANT the extension motion and ORDER appellants to file, no
later than February 11,2013, written verification that they have paid or made arrangements to pay

for the record. See id. 35.3(a). The clerk's record shall then be filed within ten days of receipt of

payment or the making of payment arrangements. Appellants are cautioned that failure to comply

with this order will result in dismissal of this appeal without further notice. See id. 37.3(b).




                                                 -2-
                                                                                                            Stacey Kemp, County Clerk
                                                                                                    2100 Bloomdale Road, Suite 12165
                                                                                                               McKinney, Texas 75071
                   COLLIN                           COUNTY                                                            972-548-6423
                                                                                                                    972-548-6433Fax
                                                                                                                www.collincountytx.gov
                                                                                                                                     ~
                                                                                                                                     .....:::



                                                                                         RECEIVED
                                                                                         COURT OF APPEALS      FXLIED IN
                                                                                                               Court of Appeals
                                                                                           JAN 2 4 2013
                                                                                            USA MA fZ           JAN 2 4 Z013
                                                                                     CLERK, 5th DISTRICT
                                                                                                                  Usa Matz
January 22, 2013                                                                                               Clerk~ 5th District
                                                            o5-t2- ot5oll -o1
Court of Appeals
600 Commerce Street. 2nd Floor
George Allen Senior Courts Building
Dallas, Texas 75202



 RE: Notice of Appeal on our File No: 006-02699-2012

~STYLED: William R. Egan vsJeffery Longino, Gerallynn Longino




 To Whom It May Concern:

 I am requesting an extension on the Notice of Appeal filed in Collin County Court at Law on cause number 006-02699-
 2012. The deadline for the Clerk's record was November 23, 2012. The appellant bas failed to pay the fee for the Cl~'s
 Record. The fee is $92.00. I appreciate your ~pside@.p_on in this matter; please feel free to contact me if needed.
                                             '''~0\)NTy C.,,,,,,,
                                           ,, v .---.....---....... ..... _ 0 ~,
                                          ,~
                                                                               ,,
   ·.                                   !" _./ ~ '· · ·. ~-\
                                       ::0,~·        l'~                      -...~~
  Sm
          , ~!~(
         ly


                                        \0\.
                                                             1       ·~~ )~}
                                                                     ~/~1
                                         ~Q ,_                   :     .-· ~.:-
                                            ~~}>--/ Q>,,,.::-
                                           ~        -..                    ,· ''l- .:-
      Mclendon
     uty Clerk                                  ,,,,,,~ TExAS ,,,,,''
                                                          ''uuuutU''''
  975-5:48-6434




                                  - : __,. ...
                                            .  -.         . . . . . ·.:.     ·-
                                                          12/18/2012 scanned




                                                            NO. 006-2699--2012

              WILLIAM: R. EGAN                                         §      INTHECOUNIYCOURTATLAW
              Plaintiff,                                               §
                                                                       §
              v.                                                       §      N0.6
                                                                       §
             JEFFERY LONGINO and GERALLYNN                             §
             LONGINO                                                   §
             Defendants.                                               §      COLUN COUNTY, TEXAS

                                       ORDER SUSTAINING CONTEST TO INDIGENCY

                     On December 14, 2012, in accordance with the instructions from the Clerk of the Dallas Court of
            Appeals in her letter of December 6, 2012, came on to be considered in the Co1n1ty Court at Law No. 6,
            Collin Co1n1ty, Texas, the AFRO AVIT OF INDIGENCY filed by Gerallynn Longino on November 15, 2012,
            in the Dallas Court of Appeals 1n1der Case No. 05-12-01509-CV, and the Court, having considered the
            evidence and argument, finds that the contests to the AFRDAVIT OF INDIGENCY were timely filed and
            heard and they should be sustained for the reason that Jeffery Longino and Gerallynn Longino have failed
            to sustain their burden of proof as required by TEx. R. av. P. 145 and also TEx. R. APP. P. 20.1(g). The
            Court expressly and specifically finds that Jeffery Longino and Gerallynn Longino are not indigent. The
            discussion. analysis, comments, findings, and rulings of the Court during the hearing held December 14,

-;.   :-•                                                    . -· set-forth. h~in.
            2012,. are ,incorporated in this ORDER as if. fully               .      . ..
                                                                                  . . ,     - ._...   . .,._ .. .   ...
                                                                                                                          . -; . ....
                                                                                                                                    " ,.-    -


                     IT JS .mEREFORE ORDERED, AiiJUDGED, AND DECREED                                          thai Jeffery Loilgino arid
            Gerallynn Longino may      oot proceed on appeal as pauper or without paying aU applicable costs and fees;
                     IT IS FURTHER ORDE;RED                that Jeffery Longino and Gerallynri Longino be and hereby are
            ordered to pay the filing fees and all other applicable        f~s   and/or costs of any kind or nature associated



                                                      J:kCY
            with the filing, prosecution, and/or appeal of this case.


                     SIGNEDthistheJ2of



                                                                            Honorable Jay Bender, Presiding




            ORDER SUSTAfNING CO~'TEST TO GERALLTh"N LONGL"!O'S AFFIDAVIT OF INABUJTY ro PAY COS1S

                                                                                                                                            PAGE SOLO